UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-6133 Date of Fiscal year-end: 03/31/2005 Date of reporting period: 07/1/2003 - 06/30/2004 Item 1. Proxy Voting Record ISSUER NAME TICKER CUSIP MTG DATE MTG TYPE Proposal Type Voted? Vote For/Agnst Mgmt Alliant Energy Corp LNT 018802108 5/21/04 Annual 1.01 Elect Ann K. Newhall MGMT YES FOR FOR 1.02 Elect Michael L. Bennett MGMT YES FOR FOR 1.03 Elect Jack B. Evans MGMT YES FOR FOR 1.04 Elect David A. Perdue MGMT YES FOR FOR 1.05 Elect Judith D. Pyle MGMT YES FOR FOR 2.00 Increase Authorized Common Stock MGMT YES FOR FOR American National Insurance ANAT 028591105 4/30/04 Annual 1.01 Elect Arthur O. Dummer MGMT YES FOR FOR 1.02 Elect Shelby M. Elliott MGMT YES FOR FOR 1.03 Elect G. Richard Ferdinandtsen MGMT YES FOR FOR 1.04 Elect Frances Anne Moody-Dahlberg MGMT YES FOR FOR 1.05 Elect Robert L. Moody MGMT YES FOR FOR 1.06 Elect Russell S. Moody MGMT YES FOR FOR 1.07 Elect William L. Moody IV MGMT YES FOR FOR 1.08 Elect Frank P. Williamson MGMT YES FOR FOR 1.09 Elect James D. Yarbrough MGMT YES FOR FOR AmerUs Group Co AMH 03072M108 5/13/04 Annual 1.01 Elect Roger K. Brooks MGMT YES FOR FOR 1.02 Elect Thomas C. Godlasky MGMT YES FOR FOR 1.03 Elect Stephen Strome MGMT YES FOR FOR 1.04 Elect F.A. Wittern Jr. MGMT YES FOR FOR 2.00 Amend Indemnification Provision MGMT YES FOR FOR Amend Director Liability Provision 3.00 Amend Deferred Compensation Plan MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR AptarGroup ATR 038336103 5/5/04 Annual 1.01 Elect Alain Chevassus MGMT YES FOR FOR 1.02 Elect Stephen J. Hagge MGMT YES FOR FOR 1.03 Elect Carl A. Siebel MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Adopt Director Stock Option Plan MGMT YES AGNST AGNST Baxter International BAX 071813109 5/4/04 Annual 1.01 Elect John D. Forsyth MGMT YES FOR FOR 1.02 Elect Gail D. Fosler MGMT YES FOR FOR 1.03 Elect Carole J. Uhrich MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Cumulative Voting SHLDR YES AGNST FOR Bemis BMS 081437105 5/6/04 Annual 1.01 Elect Nancy Parsons McDonald MGMT YES FOR FOR 1.02 Elect Jeffrey H. Curler MGMT YES FOR FOR 1.03 Elect Roger D. O'Shaughnessy MGMT YES FOR FOR 1.04 Elect David S. Haffner MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Increase Authorized Common Stock MGMT YES FOR FOR Brinker International, Inc. EAT 109641100 11/13/2003 Annual 1.01 Elect Ronald A. McDougall MGMT YES FOR FOR 1.02 Elect Douglas H. Brooks MGMT YES FOR FOR 1.03 Elect Dan W. Cook, III MGMT YES FOR FOR 1.04 Elect Robert M. Gates MGMT YES FOR FOR 1.05 Elect Marvin J. Girouard MGMT YES FOR FOR 1.06 Elect Ronald Kirk MGMT YES FOR FOR 1.07 Elect George R. Mrkonic MGMT YES FOR FOR 1.08 Elect Erle Nye MGMT YES FOR FOR 1.09 Elect James E. Oesterreicher MGMT YES FOR FOR 1.10 Elect Cece Smith MGMT YES FOR FOR 1.11 Elect Roger T. Staubach MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Report Genetically Engineered Products SHLDR YES AGNST FOR Bristol-Myers Squibb BMY 110122108 5/4/04 Annual 1.01 Elect Peter R. Dolan MGMT YES FOR FOR 1.02 Elect Louis V. Gerstner Jr. MGMT YES FOR FOR 1.03 Elect Leif Johansson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Review Political Spending SHLDR YES AGNST FOR 4.00 Limit or End Political Spending SHLDR YES AGNST FOR 5.00 Independent Board Chairman SHLDR YES AGNST FOR 6.00 Review AIDS Pandemic's Impact on Company SHLDR YES AGNST FOR 7.00 Require Majority Vote to Elect Directors SHLDR YES AGNST FOR Charter One Financial CF 160903100 4/21/04 Annual 1.01 Elect Patrick J. Agnew MGMT YES FOR FOR 1.02 Elect Denise M. Fugo MGMT YES FOR FOR 1.03 Elect Charles John Koch MGMT YES FOR FOR 1.04 Elect Ronald F. Poe MGMT YES FOR FOR 1.05 Elect Jerome L. Schostak MGMT YES FOR FOR 1.06 Elect Mark Shaevsky MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Donaldson Company, Inc. DCI 257651109 9/26/2003 Annual 1.01 Elect Jack W. Eugster MGMT YES FOR FOR 1.02 Elect John F. Grundhofer MGMT YES FOR FOR 1.03 Elect Paul D. Miller MGMT YES FOR FOR 1.04 Elect William G. Van Dyke MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Certificate of Incorporation MGMT YES FOR FOR Fresh Del Monte Produce FDP G36738105 4/28/04 Annual 1.01 Elect AMir Abu-Ghazaleh MGMT YES FOR FOR 1.02 Elect Edward L. Boykin MGMT YES FOR FOR 1.03 Elect Salvatore H. Alfiero MGMT YES FOR FOR 2.00 Approve Financial Statements MGMT YES FOR FOR 3.00 Appoint Outside Auditors MGMT YES FOR FOR 4.00 Set Final Dividend at 0.20 MGMT YES FOR FOR Gallagher (Arthur J) & Co AJG 363576109 5/18/04 Annual 1.01 Elect T. Kimball Brooker MGMT YES FOR FOR 1.02 Elect Robert E. Gallagher MGMT YES FOR FOR 1.03 Elect David S. Johnson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR General Mills, Inc. GIS 370334104 9/22/2003 Annual 1.01 Elect Stephen R. Demeritt MGMT YES FOR FOR 1.02 Elect Livio D. Desimone MGMT YES FOR FOR 1.03 Elect William R. Esrey MGMT YES FOR FOR 1.04 Elect Raymond V. Gilmartin MGMT YES FOR FOR 1.05 Elect Judith R. Hope MGMT YES FOR FOR 1.06 Elect Robert L. Johnson MGMT YES FOR FOR 1.07 Elect John M. Keenana MGMT YES FOR FOR 1.08 Elect Heidi G. Miller MGMT YES FOR FOR 1.09 Elect H. Ochoa Brillembourg MGMT YES FOR FOR 1.10 Elect Stephen W. Sanger MGMT YES FOR FOR 1.11 Elect A. Michael Spence MGMT YES FOR FOR 1.12 Elect Dorothy A. Terrell MGMT YES FOR FOR 1.13 Elect Raymond G. Viault MGMT YES FOR FOR 1.14 Elect Paul S. Walsh MGMT YES FOR FOR 2.00 Approve Independent Auditor MGMT YES FOR FOR 3.00 Adopt Stock Compensation Plan MGMT YES FOR FOR General Motors Corporation GM 370442832 8/1/2003 Special 1.00 Approve First Charter Amendment MGMT YES FOR FOR 2.00 Ratify Hughes Incorporation MGMT YES FOR FOR 3.00 Ratify Hughes Split-Off MGMT YES FOR FOR 4.00 Ratify GM/News Stock Sale MGMT YES FOR FOR 5.00 Ratify News Stock Acquisition MGMT YES FOR FOR 6.00 Approve Second Charter Amendment MGMT YES FOR FOR Genuine Parts GPC 372460105 4/19/04 Annual 1.01 Elect Jean Douville MGMT YES FOR FOR 1.02 Elect Michael M. E. Johns MGMT YES FOR FOR 1.03 Elect J. Hicks Lanier MGMT YES FOR FOR 1.04 Elect Wendy B. Needham MGMT YES FOR FOR 2.00 Approve Annual Bonus Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Redeem or Vote on Poison Pill SHLDR YES FOR AGNST 5.00 Performance/Time-Based Restricted Shares SHLDR YES AGNST FOR Grainger (W.W.) GWW 384802104 4/28/04 Annual 1.01 Elect Brian P. Anderson MGMT YES FOR FOR 1.02 Elect Wesley M. Clark MGMT YES FOR FOR 1.03 Elect Wilbur H. Gantz MGMT YES FOR FOR 1.04 Elect David W. Grainger MGMT YES FOR FOR 1.05 Elect Richard L. Keyser MGMT YES FOR FOR 1.06 Elect Frederick A. Krehbiel MGMT YES FOR FOR 1.07 Elect John W. McCarter Jr. MGMT YES FOR FOR 1.08 Elect Neil S. Novich MGMT YES FOR FOR 1.09 Elect James D. Slavik MGMT YES FOR FOR 1.10 Elect Harold B. Smith MGMT YES FOR FOR 1.11 Elect Janiece S. Webb MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Health Care Property Investors HCP 421915109 5/7/04 Annual 1.01 Elect Mary A. Cirillo MGMT YES FOR FOR 1.02 Elect Robert R. Fanning Jr. MGMT YES FOR FOR 1.03 Elect James F. Flaherty III MGMT YES FOR FOR 1.04 Elect David B. Henry MGMT YES FOR FOR 1.05 Elect Michael D. McKee MGMT YES FOR FOR 1.06 Elect Harold M. Messmer Jr. MGMT YES FOR FOR 1.07 Elect Peter L. Rhein MGMT YES FOR FOR 1.08 Elect Kenneth B. Roath MGMT YES FOR FOR 1.09 Elect Richard M. Rosenberg MGMT YES FOR FOR 1.10 Elect Joseph P. Sullivan MGMT YES FOR FOR 2.00 Increase Authorized Common Stock MGMT YES FOR FOR 3.00 Repeal Classified Board MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR H.J. Heinz Company HNZ 423074103 9/12/2003 Annual 1.01 Elect W.R. Johnson MGMT YES FOR FOR 1.02 Elect C.E. Bunch MGMT YES FOR FOR 1.03 Elect M.C. Choski MGMT YES FOR FOR 1.04 Elect L.S. Coleman JR. MGMT YES FOR FOR 1.05 Elect P.H. Coors MGMT YES FOR FOR 1.06 Elect E.E. Holiday MGMT YES FOR FOR 1.07 Elect C. Kendle MGMT YES FOR FOR 1.08 Elect D.R. O'Hare MGMT YES FOR FOR 1.09 Elect L.C. Swann MGMT YES FOR FOR 1.10 Elect J.M. Zimmerman MGMT YES FOR FOR 2.00 Ratify Auditors MGMT YES FOR FOR Illinois Tool Works ITW 452308109 5/7/04 Annual 1.01 Elect William F. Aldinger III MGMT YES FOR FOR 1.02 Elect Michael J. Birck MGMT YES FOR FOR 1.03 Elect Marvin D. Brailsford MGMT YES FOR FOR 1.04 Elect James R. Cantalupo MGMT YES FOR FOR 1.05 Elect Susan Crown MGMT YES FOR FOR 1.06 Elect Don H. Davis Jr. MGMT YES FOR FOR 1.07 Elect W. James Farrell MGMT YES FOR FOR 1.08 Elect Robert C. McCormack MGMT YES FOR FOR 1.09 Elect Robert S. Morrison MGMT YES FOR FOR 1.10 Elect Harold B. Smith MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Kinder Morgan Inc KMI 49455P101 5/11/04 Annual 1.01 Elect Charles W. Battey MGMT YES FOR FOR 1.02 Elect H. A. True III MGMT YES FOR FOR 1.03 Elect Fayez S. Sarofim MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Stock Option Plan MGMT YES AGNST AGNST 4.00 Report on Sustainability SHLDR YES AGNST FOR 5.00 Expense Stock Options SHLDR YES AGNST FOR Lancaster Colony Corporation LANC 513847103 11/17/2003 Annual 1.01 Elect Kerrii B. Anderson MGMT YES FOR FOR 1.02 Elect James B. Bachmann MGMT YES FOR FOR 1.03 Elect Robert S. Hamilton MGMT YES FOR FOR Merck MRK 589331107 4/27/04 Annual 1.01 Elect Peter C. Wendell MGMT YES FOR FOR 1.02 Elect William G. Bowen MGMT YES FOR FOR 1.03 Elect William M. Daley MGMT YES FOR FOR 1.04 Elect Thomas E. Shenk MGMT YES FOR FOR 1.05 Elect Wendell P. Weeks MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Repeal Classified Board MGMT YES FOR FOR 4.00 Restrict Executive Compensation SHLDR YES AGNST FOR 5.00 Develop Ethical Criteria for Patent Extension SHLDR YES AGNST FOR 6.00 Link Executive Pay to Social Criteria SHLDR YES AGNST FOR 7.00 Review Political Spending SHLDR YES FOR AGNST 8.00 Review AIDS Pandemic's Impact on Company SHLDR YES AGNST FOR Mercury General Corp MCY 589400100 5/12/04 Annual 1.01 Elect George Joseph MGMT YES FOR FOR 1.02 Elect Charles E. McClung MGMT YES FOR FOR 1.03 Elect Donald R. Spuehler MGMT YES FOR FOR 1.04 Elect Richard E. Grayson MGMT YES FOR FOR 1.05 Elect Donald P. Newell MGMT YES FOR FOR 1.06 Elect Bruce A. Bunner MGMT YES FOR FOR 1.07 Elect Nathan Bessin MGMT YES FOR FOR 1.08 Elect Michael D. Curtius MGMT YES FOR FOR 1.09 Elect Gabriel Tirador MGMT YES FOR FOR New England Business Service, Inc. NEB 643872104 10/24/2003 Annual 1.01 Elect William T. End MGMT YES FOR FOR 1.02 Elect Neil S. Fox MGMT YES FOR FOR 1.03 Elect Robert L. Gable MGMT YES FOR FOR 1.04 Elect Thomas J. May MGMT YES FOR FOR 1.05 Elect Herbert W. Moller MGMT YES FOR FOR 1.06 Elect Robert J. Murray MGMT YES FOR FOR 1.07 Elect Joseph R. Ramrath MGMT YES FOR FOR 1.08 Elect Richard R. Riley MGMT YES FOR FOR 1.09 Elect Brian E. Stern MGMT YES FOR FOR 1.10 Elect M. Anne Szostak MGMT YES FOR FOR Pentair PNR 709631105 4/30/04 Annual 1.01 Elect Glynis A. Bryan MGMT YES FOR FOR 1.02 Elect David A. Jones MGMT YES FOR FOR 1.03 Elect William T. Monahan MGMT YES FOR FOR 1.04 Elect Karen E. Welke MGMT YES FOR FOR 2.00 Adopt Director Stock Award Plan MGMT YES AGNST AGNST 3.00 Amend Stock Option Plan MGMT YES AGNST AGNST Add Shares to Stock Option Plan 4.00 Adopt Employee Stock Purchase Plan MGMT YES AGNST AGNST 5.00 Adopt Employee Stock Purchase Plan MGMT YES AGNST AGNST 6.00 Ratify Selection of Auditors MGMT YES FOR FOR Pfizer PFE 717081103 4/22/04 Annual 1.01 Elect Michael S. Brown MGMT YES FOR FOR 1.02 Elect M. Anthony Burns MGMT YES FOR FOR 1.03 Elect Robert N. Burt MGMT YES FOR FOR 1.04 Elect W. Don Cornwell MGMT YES FOR FOR 1.05 Elect William H. Gray III MGMT YES FOR FOR 1.06 Elect Constance J. Horner MGMT YES FOR FOR 1.07 Elect William R. Howell MGMT YES FOR FOR 1.08 Elect Stanley O. Ikenberry MGMT YES FOR FOR 1.09 Elect George A. Lorch MGMT YES FOR FOR 1.10 Elect Henry A. McKinnell Jr. MGMT YES FOR FOR 1.11 Elect Dana G. Mead MGMT YES FOR FOR 1.12 Elect Franklin D. Raines MGMT YES FOR FOR 1.13 Elect Ruth J. Simmons MGMT YES FOR FOR 1.14 Elect William C. Steere Jr. MGMT YES FOR FOR 1.15 Elect Jean-Paul Valles MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Stock Option Plan MGMT YES FOR FOR 4.00 Review AIDS Pandemic's Impact on Company SHLDR YES AGNST FOR 5.00 Limit or End Political Spending SHLDR YES AGNST FOR 6.00 Review Political Spending SHLDR YES FOR AGNST 7.00 Director Tenure/Retirement Age SHLDR YES AGNST FOR 8.00 Review Drug Pricing or Distribution SHLDR YES AGNST FOR 9.00 Restrict Executive Compensation SHLDR YES AGNST FOR 10.00 Review or Promote Animal Welfare SHLDR YES AGNST FOR Pier 1 Imports Inc PIR 720279108 6/25/04 Annual 1.01 Elect Marvin J. Girouard MGMT YES FOR FOR 1.02 Elect James M. Hoak Jr. MGMT YES FOR FOR 1.03 Elect Tom M. Thomas MGMT YES FOR FOR 1.04 Elect John H. Burgoyne MGMT YES FOR FOR 1.05 Elect Michael R. Ferrari MGMT YES FOR FOR 1.06 Elect Karen W. Katz MGMT YES FOR FOR 1.07 Elect Terry E. London MGMT YES FOR FOR 2.00 Add Shares to Stock Option Plan MGMT YES AGNST AGNST 3.00 Adopt Employee Stock Purchase Plan MGMT YES AGNST AGNST Plum Creek Timber PCL 729251108 5/4/04 Annual 1.01 Elect Rick R. Holley MGMT YES FOR FOR 1.02 Elect Ian B. Davidson MGMT YES FOR FOR 1.03 Elect Robin Josephs MGMT YES FOR FOR 1.04 Elect David D. Leland MGMT YES FOR FOR 1.05 Elect John G. McDonald MGMT YES FOR FOR 1.06 Elect Hamid R. Moghadam MGMT YES FOR FOR 1.07 Elect John H. Scully MGMT YES FOR FOR 1.08 Elect Stephen C. Tobias MGMT YES FOR FOR 1.09 Elect Carl B. Webb MGMT YES FOR FOR 2.01 Add Shares to Stock Option Plan MGMT YES AGNST AGNST 2.02 Amend Stock Option Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Endorse Ceres Principles SHLDR YES AGNST FOR RPM International Inc. RPM 749685103 10/10/2003 Annual 1.01 Elect Bruce A. Carbonari MGMT YES FOR FOR 1.02 Elect James A. Karman MGMT YES FOR FOR 1.03 Elect Donald K. Miller MGMT YES FOR FOR 1.04 Elect Joseph P. Viviano MGMT YES FOR FOR 2.00 Approve Restricted Sock Plan MGMT YES FOR FOR 3.00 Other Business & Adjourn Meeting MGMT YES FOR FOR ServiceMaster SVM 81760N109 4/30/04 Annual 1.01 Elect Brian Griffiths MGMT YES FOR FOR 1.02 Elect Sidney E. Harris MGMT YES FOR FOR 1.03 Elect James D. McLennan MGMT YES FOR FOR 2.00 Adopt Employee Stock Purchase Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Redeem or Vote on Poison Pill SHLDR YES FOR AGNST Smucker (JM) Company SJM 832696405 8/14/2003 Annual 1.01 Elect Fred A. Duncan MGMT YES FOR FOR 1.02 Elect Charles S. Mechem MGMT YES FOR FOR 1.03 Elect Gary A. Oatey MGMT YES FOR FOR 1.04 Elect Timothy P. Smucker MGMT YES FOR FOR 2.00 Ratify Appointment of Auditors MGMT YES FOR FOR Smucker (JM) Company SJM 832696405 6/17/04 Special 1.00 Approve Merger/Acquisition MGMT YES FOR FOR Approve Common Stock Issuance 2.00 Adjourn Meeting MGMT YES FOR FOR SuperValu Inc SVU 868536103 5/26/04 Annual 1.01 Elect Charles M. Lillis MGMT YES FOR FOR 1.02 Elect Jeffrey Noddle MGMT YES FOR FOR 1.03 Elect Steven S. Rogers MGMT YES FOR FOR 1.04 Elect Ronald E. Daly MGMT YES FOR FOR 1.05 Elect Marissa Peterson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Require Majority Vote to Elect Directors SHLDR YES AGNST FOR U.S. Bancorp USB 902973304 4/20/04 Annual 1.01 Elect Victoria B. Gluckman MGMT YES FOR FOR 1.02 Elect Arthur D. Collins Jr. MGMT YES FOR FOR 1.03 Elect Jerry W. Levin MGMT YES FOR FOR 1.04 Elect Thomas E. Petry MGMT YES FOR FOR 1.05 Elect Richard G. Reiten MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Implement Executive Compensation Plan SHLDR YES AGNST FOR 4.00 Approve Extra Benefits Under Serps SHLDR YES AGNST FOR 5.00 Eliminate Supermajority Provision SHLDR YES FOR AGNST Verizon Communications VZ 92343V104 4/28/04 Annual 1.01 Elect James R. Barker MGMT YES FOR FOR 1.02 Elect Richard L. Carrion MGMT YES FOR FOR 1.03 Elect Robert W. Lane MGMT YES FOR FOR 1.04 Elect Sandra O. Moose MGMT YES FOR FOR 1.05 Elect Joseph Neubauer MGMT YES FOR FOR 1.06 Elect Thomas H. O'Brien MGMT YES FOR FOR 1.07 Elect Hugh B. Price MGMT YES FOR FOR 1.08 Elect Ivan G. Seidenberg MGMT YES FOR FOR 1.09 Elect Walter V. Shipley MGMT YES FOR FOR 1.10 Elect John R. Stafford MGMT YES FOR FOR 1.11 Elect Robert D. Storey MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Cumulative Voting SHLDR YES AGNST FOR 4.00 Increase Board Independence SHLDR YES FOR AGNST 5.00 Independent Board Chairman SHLDR YES AGNST FOR 6.00 Redeem or Vote on Poison Pill SHLDR YES FOR AGNST 7.00 Approve Extra Benefits Under Serps SHLDR YES AGNST FOR 8.00 Restrict Executive Compensation SHLDR YES AGNST FOR 9.00 Link Executive Pay to Social Criteria SHLDR YES AGNST FOR 10.00 Review Political Spending SHLDR YES FOR AGNST 11.00 Collecting Service Fees SHLDR YES AGNST FOR Washington Mutual WM 939322103 4/20/04 Annual 1.01 Elect Anne V. Farrell MGMT YES FOR FOR 1.02 Elect Stephen E. Frank MGMT YES FOR FOR 1.03 Elect Margaret G. Osmer-McQuade MGMT YES FOR FOR 1.04 Elect William D. Schulte MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Implement Executive Compensation Plan SHLDR YES AGNST FOR XL Capital Ltd. XL G98255105 4/30/04 Annual 1.01 Elect John Loudon MGMT YES FOR FOR 1.02 Elect Robert S. Parker MGMT YES FOR FOR 1.03 Elect Alan Z. Senter MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By (Signature and Title) /s/ Albert O. Nicholas Albert O. Nicholas, Principal Executive Officer Date 08/12/2004
